 
 

AGREEMENT FOR THE PURCHASE OF ASSETS
BETWEEN
THE PULSE BEVERAGE CORPORATION
AND
HEALTH BEVERAGE, LLC

            This AGREEMENT, made this 26th day of July 2010, by and between The
Pulse Beverage Corporation, (“Pulse”), and Health Beverage, LLC (“Health
Beverage”), is made for the purpose of setting forth the terms and conditions
upon which Pulse will acquire from Health Beverage all of the Assets described
on Exhibit A.

In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:

ARTICLE I
PURCHASE OF ASSETS

            1.01     Sale of Assets.  Subject to the terms and conditions of
this Agreement, Pulse agrees to buy, and Health Beverage agrees to sell, the
Assets described on Exhibit A.  The Assets include, but are not limited to, the
following:

             A) The following water based beverage formulations and related
Canadian and US patents and/or trademarks:

  a. PULSE® - Heart Health;       b.   PULSE® - Women’s Health;   c.    PULSE® -
Men’s Health;

            B) The right from Baxter to use the following side panel (label)
statement: “PRODUCT FORMULATION DEVELOPED UNDER LICENSE FROM BAXTER HEALTHCARE
CORPORATION”

            1.02     Consideration.  As consideration for the Assets, Pulse
agrees to:

            A)  Make cash payments totaling $245,000 as follows:

  a. Pay $20,000 to Health Beverage on or before July 31, 2010.  If Pulse does
not make this payment by July 31, 2010 then this Agreement will terminate
without liability to Pulse or Health Beverage.  If this payment is made by July
31, 2010 Health Beverage may retain the payment, even if this Agreement does not
close, provided that the failure to close is not due to the fault or breach by
Health Beverage.  If the failure to close is due to the fault or breach by
Health Beverage the $20,000 payment will be returned to Pulse;

1

--------------------------------------------------------------------------------



  b. Pay a further $25,000 to Health Beverage on or before September 30, 2010. 
If Pulse does not make this payment by September 30, 2010 then this Agreement
will terminate without liability to Pulse or Health Beverage.  If this payment
is made by September 30, 2010 Health Beverage may retain the payment, even if
this Agreement does not close, provided that the failure to close is not due to
the fault or breach by Health Beverage.  If the failure to close is due to the
fault or breach by Health Beverage the $25,000 payment will be returned to
Pulse;


  c. Pay a further $20,000 to Health Beverage on or before December 31, 2010. 
If Pulse does not make this payment by December 31, 2010 then this Agreement
will terminate without liability to Pulse or Health Beverage.  If this payment
is made by December 31, 2010 Health Beverage may retain the payment, even if
this Agreement does not close, provided that the failure to close is not due to
the fault or breach by Health Beverage.  If the failure to close is due to the
fault or breach by Health Beverage the $20,000 payment will be returned to
Pulse.


  d. Pay a further $80,000 to Health Beverage on or before January 15, 2011.  If
Pulse does not make this payment by January 15, 2011 then this Agreement will
terminate without liability to Pulse or Health Beverage.  If this payment is
made by January 15, 2011 Health Beverage may retain the payment, even if this
Agreement does not close, provided that the failure to close is not due to the
fault or breach by Health Beverage.  If the failure to close is due to the fault
or breach by Health Beverage the $80,000 payment will be returned to Pulse.


  e. Pay a further $100,000 to Health Beverage on or before January 31, 2011. 
If Pulse does not make this payment by January 31, 2011 then this Agreement will
terminate without liability to Pulse or Health Beverage.  If this payment is
made by January 31, 2011 Health Beverage may retain the payment, even if this
Agreement does not close, provided that the failure to close is not due to the
fault or breach by Health Beverage.  If the failure to close is due to the fault
or breach by Health Beverage the $100,000 payment will be returned to Pulse.

            1.03     Investigative Rights.  From the date of this Agreement
until the date of closing, each party shall provide to the other party, and such
other party's counsel, accountants, auditors, and other authorized
representatives, full access during normal business hours to all of each party's
properties, books, contracts, commitments, records and correspondence and
communications with regulatory agencies for the purpose of examining the same. 
Each party shall furnish the other party with all information concerning each
party's affairs as the other party may reasonably request.

            1.04     Conduct of Business.  Prior to the closing, and except as
contemplated by this Agreement, each party shall conduct its business in the
normal course, and shall not sell, pledge, or assign any assets, without the
prior written approval of the other party, except in the regular course of
business.  Except as contemplated by this Agreement,

2

--------------------------------------------------------------------------------



neither party to this Agreement shall issue or sell any shares, stock, options
or other securities, amend its Articles of Association, Articles of
Incorporation or By-laws, declare dividends, redeem or sell stock or other
securities, incur additional or newly-funded material liabilities, acquire or
dispose of fixed assets, change senior management, change employment terms,
enter into any material or long-term contract, guarantee obligations of any
third party, settle or discharge any balance sheet receivable for less than its
stated amount, pay more on any liability than its stated amount, or enter into
any other transaction other than in the regular course of business, or  enter
into any agreement or take any action that is likely to cause any of the
representations and warranties of such party under this Agreement not to be true
and correct as of the Closing, or that is likely to affect the Closing. 

            1.05     Acknowledgement of Trademark Documentation and Claims. 
Pulse acknowledges the ongoing “opposition” pending in the United States Patent
and Trademark Office Trademark Trial and Appeal Board between Mona Vie, LLC, a
Utah limited liability company, and Health Beverage (Proceeding No. 91191660)
and that Health Beverage is engaged in active settlement negotiations with Mona
Vie, LLC representatives regarding this pending “opposition”.  Pulse
acknowledges that Health Beverage may settle this “opposition” by allowing Mona
Vie, LLC to use the three work mark “Mona Vie Pulse” for marketing in the multi
level market channel only.  Health Beverage will keep Pulse fully informed of
the progress of settlement negotiations prior to the Closing.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF HEALTH BEVERAGE

            2.01     Organization.  Health Beverage is a limited liability
company duly organized, validly existing, and in good standing under the laws of
Colorado, has all necessary corporate powers to own its properties and to carry
on its business as now owned and operated by it, and is duly qualified to do
business and is in good standing in each of the states where its business
requires qualification.

            2.02     Condition of Assets.  No person, other than Health
Beverage, has any rights to the Assets.  At closing, and with the exception of
the claim mentioned to Section 1.05, the Assets will be free of any lien,
encumbrance, restriction or claim of any kind, including any claim of patent,
trademark or copyright infringement.

2.03     Ability to Carry Out Obligations.  Health Beverage has the right,
power, and authority to enter into, and perform its obligations under, this
Agreement.  The execution and delivery of this Agreement by Health Beverage and
the performance by Health Beverage of its obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of organization, operating agreement, or
other agreement or instrument to which Health Beverage is a party, or by which
it may be bound, nor will any consents or authorizations of any party other than
those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Health Beverage, or (c) an event that would
result in the creation or imposition or any lien, charge, or encumbrance on any
asset of Health Beverage or would create any obligations for which Health
Beverage would be liable, except as contemplated by this Agreement.

3

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PULSE

            3.01     Organization.  Pulse is a corporation duly organized,
validly existing, and in good standing under the laws of Colorado, has all
necessary powers as a corporation to own its assets and to carry on its business
as now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.

            3.02     Ability to Carry Out Obligations.  Pulse has the right,
power, and authority to enter into, and perform its obligations under, this
Agreement.  The execution and delivery of this Agreement by Pulse and the
performance by Pulse of its obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation or any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, by-law, or other agreement or instrument
to which Pulse is a party, or by which it may be bound, nor will any consents or
authorizations of any party other than those hereto be required, (b) an event
that would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of Pulse, or (c)
an even that would result in the creation or imposition or any lien, charge, or
encumbrance on any asset of Pulse or would create any obligation for which Pulse
would be liable, except as contemplated by this Agreement.

ARTICLE IV
RESTRICTED STOCK

             Omitted

ARTICLE V
CLOSING

            5.01     Closing.  The closing of this transaction shall be held at
a mutually agreeable location. Unless the closing of this transaction takes
place before January 31, 2011, then either party may terminate this Agreement
without liability to the other party, subject to the provisions of Section
1.02.  At the closing, Pulse will pay Health Beverage the $100,000 required as
per Section 1.02 (e) by electronic transfer of funds or certified check.  At the
closing, the following documents shall be delivered:

4

--------------------------------------------------------------------------------



 

 * Executed U.S. Trademark Assignment in the form set forth within the attached
   Exhibit B;

 * Executed Canadian Trademark Assignment in the form set forth within the
   attached Exhibit C;

 * Executed Assignment of the pending patent application in the form set forth
   within the attached Exhibit D;

 * Executed Bill of Sale in the form set forth within the attached Exhibit E;
   and

 * Executed Signed Technical Assistance, Non-Compete and Confidentiality
   Agreement, in the form set forth within the attached as Exhibit FC.

            5.02     Post-Closing Agreements.  Within 180 days after Pulse is
acquired by the publicly traded company Pulse will issue to Health Beverage
750,000 restricted shares of the common stock of the publicly traded company
which acquires Pulse. Following the closing, Health Beverage will execute any
additional documents reasonably requested by Pulse in order to complete the
transfer of the Assets to Pulse.

ARTICLE VI
MISCELLANEOUS

            6.01     Arbitration.  Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Denver, Colorado in accordance with
the rules of the American Arbitration Association then existing, and judgment on
the arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.

            6.02     Costs. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney's fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

            6.03     Expenses.  Each of the parties hereto agrees to pay all of
its own expenses (including without limitation, attorneys' and accountants'
fees) incurred in connection with this Agreement, the transactions contemplated
herein and negotiations leading to the same and the preparations made for
carrying the same into effect.  Each of the parties expressly represents and
warrants that no finder or broker has been involved in this transaction and each
party agrees to indemnify and hold the other party harmless from any commission,
fee or claim of any person, firm or corporation employed or retained by such
party (or claiming to be employed or retained by such party) to bring about or
represent such party in the transactions contemplated by this Agreement.

5

--------------------------------------------------------------------------------



             6.04     Termination.  In addition to other remedies available at
law, Pulse or Health Beverage may on or prior to the Closing Date, terminate
this Agreement:

       (i)     If any bona fide action or proceeding shall be pending against
Pulse or Health Beverage on the Closing Date that could result in an unfavorable
judgment, decree, or order that would prevent or make unlawful the carrying out
of this Agreement or if any agency of the federal or of any state government
shall have objected at or before the Closing Date to this acquisition or to any
other action required by or in connection with this Agreement;


       (ii)      If the legality and sufficiency of all steps taken and to be
taken by each party in carrying out this Agreement shall not have been approved
by the respective party's counsel, which approval shall not be unreasonably
withheld;


       (iii)     If a party breaches any representation, warranty, covenant or
obligation of such party set forth herein and such breach is not corrected
within ten days of receiving written notice from the other party of such breach;
and

             6.05     Captions and Headings.  The Article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.

             6.06     No Oral Change.  This Agreement and any provision hereof,
may not be waived, changed, modified, or discharged orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, or discharge is sought.

             6.07     Non-Waiver.  Except as otherwise expressly provided
herein, no waiver of any covenant, condition, or provision of this Agreement
shall be deemed to have been made unless expressly in writing and signed by the
party against whom such waiver is charged; and (i) the failure of any party to
insist in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.

             6.08     Time of Essence.  Time is of the essence of this Agreement
and of each and every provision hereof.

             6.09     Entire Agreement.  This Agreement contains the entire
Agreement and understanding between the parties hereto, and supersedes all prior
agreements, understandings and the letters of intent between the parties.

6

--------------------------------------------------------------------------------



             6.10     Governing Law.  This Agreement and its application shall
be governed by the laws of Colorado.

             6.11     Counterparts.  This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Facsimile signatures or signatures sent via email will be treated
as original signatures.

             6.12     Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, and properly addressed as follows:

  The Pulse Beverage Corporation:       D. Bruce Horton, President
2443 Alder Street
Vancouver, British Columbia
Canada, V6H 4A4


  With copy to:


 

William Hart
Hart & Trinen, LLP
1624 Washington St.
Denver, CO 80203
Health Beverage, LLC:


  Richard Swain, Manager
32052 Horseshoe Drive
Evergreen, CO  80439


  Ron Kendrick, Manager
#503 University Crescent
Burnaby, British Columbia
Canada, V5A 0A6


  With copy to:


  William A. Bostrom
Bostrom & Associates, P.C.
1675 Broadway, Suite 2280
Denver, CO  80202

7

--------------------------------------------------------------------------------



             6.13     Binding Effect.  This Agreement shall inure to and be
binding upon the heirs, executors, personal representatives, successors and
assigns of each of the parties to this Agreement.

             6.14     Effect of Closing.  All representations, warranties,
covenants, and agreements of the parties contained in this Agreement, or in any
instrument, certificate, opinion, or other writing provided for in it, shall
survive the closing of this Agreement. 

             6.15     Mutual Cooperation.  The parties hereto shall cooperate
with each other to achieve the purpose of this Agreement, and shall execute such
other and further documents and take such other and further actions as may be
necessary or convenient to effect the transaction described herein.  Neither
party will intentionally take any action, or omit to take any action, which will
cause a breach of such party's obligations pursuant to this Agreement.

            AGREED TO AND ACCEPTED as of the date first above written.

 

THE PULSE BEVERAGE CORPORATION

By /s/ Bruce Horton
      Bruce Horton, President                                        

HEALTH BEVERAGE, LLC

By /s/ Ron Kendrick
      Ron Kendrick, Manager

By /s/ Richard Swain
      Richard Swain, Manager

Pulse Agree to Purch Assets with Health Beverage 7-26-10

8

--------------------------------------------------------------------------------



EXHIBIT A
ASSETS

HARDWARE

PULSE PET 500 ml Plastic bottle molds (Sidel Series II)
-             8 sets (16 molds) – located in Morton, IL

Con Flow Machine located in Toronto, Ontario, Canada

Pall Filters   - Located in Toronto, Ontario, Canada

PulseMobile 1942 Dodge Powerwagon VIN 1510592 located in Morton, IL

Visi-Coolers – 200 units – located in Chicago, IL

BEVERAGES – All rights to the following beverages, including formulas,
specifications, and manufacturing methods

PULSE®- Heart Health

PULSE®- Women’s Health

PULSE®- Men’s Health

TRADEMARKS

PULSE – USA & CANADA (a water based beverage)
U.S. No. 2698560
Canada: TMA 622,432   

PULSE “NUTRITION MADE SIMPLE” – USA ONLY
U.S. No. 2819813

KOOTNAI – USA ONLY
U.S. No. 77618067

--------------------------------------------------------------------------------



PATENTS (PENDING)

Alkaline Fiber Water –
U.S. Provisional Patent 60/779,021; and
Pending U.S. No. 11/681,226; and 
Simultaneous Canadian Application:
Title: Fiber Containing Alkaline Beverage and Methods for Production Thereof

RIGHTS TO ACQUIRED STATEMENT

Right received and documented in “Mutual Release and Termination Agreement”
signed May 17, 2007 from Baxter Healthcare Corporation to use the following side
panel (label) statement:

“SIDE PANEL STATEMENT” means a statement on the side panel of the bottle
containing Core Products to the effect that “PRODUCT FORMULATION DEVELOPED UNDER
LICENSE FROM BAXTER HEALTHCARE CORPORATION”.

WEBSITES

www.pulsenutritionsolutions.com
www.takeyourpulse.com

--------------------------------------------------------------------------------



EXHIBIT B

TRADEMARK ASSIGNMENT
(Actual Use)

WHEREAS Health Beverage, LLC, a Colorado limited liability company, having a
place of business at 3205 Horseshoe Drive, Evergreen, Colorado 80439,
(hereinafter referred to as the “Assignor”) has adopted and used the trademarks
set forth on Schedule A (the “Marks”), and has obtained federal registration of
certain of those Marks as indicated in Schedule A; and

WHEREAS, Assignor has agreed to assign said Marks to The Pulse Beverage
Corporation, a Colorado corporation, c/o William Hart, Hart & Trinen, LLP, 1624
Washington Street, Denver, Colorado 80203 (hereinafter referred to as the
"Assignee").

Now therefore for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor hereby sells, transfers, assigns and delivers unto
Assignee, effective as of the date hereof, all right, title and interest in and
to said Marks and any United States Patent and Trademark Office registration
therefor, together with the goodwill of the business connected with and
symbolized by such Marks and registrations, as well as all rights to damages or
profits, due or accrued, arising out of past infringement of such Marks or
injury to said goodwill and the right to sue for and recover the same in the
Assignee's own name with the same rights as if the Marks were still owned by
Assignor.

IN WITNESS WHEREOF, this Assignment has been executed on behalf of the Assignor
by its duly authorized officer as of the date hereof.

  Health Beverage, LLC




Date: February 2, 2011 By:        /s/ Richard
Swain                                                           Richard Swain,
Managing Member


STATE OF COLORADO  )   ) COUNTY OF JEFFERSON )

The foregoing instrument was acknowledged before me this 2nd day of February,
2011, by Richard Swain.

Witness my hand and official seal.

My commission expires: 10/25/12

  /s/Theresa Grossman
Notary Public


--------------------------------------------------------------------------------



SCHEDULE A

PULSE – USA
U.S. No. 2698560  

PULSE “NUTRITION MADE SIMPLE” – USA ONLY
U.S. No. 2819813

KOOTNAI – USA ONLY
U.S. No. 77618067

2

--------------------------------------------------------------------------------



EXHIBIT C

ASSIGNMENT OF CANADIAN TRADE-MARK:

The undersigned, Health Beverage, LLC, a Colorado limited liability company,
3205 Horseshoe Drive, Evergreen, Colorado 80439, in consideration of the sum of
$1.00 and other good and valuable consideration, does hereby assign to The Pulse
Beverage Corporation, a Colorado corporation, c/o William Hart, Hart & Trinen,
LLP, 1624 Washington Street, Denver, Colorado 80203, its successors and assigns,
all its rights in the Canadian trade-mark and trade-mark registration:  Pulse
CANADA: TMA 622,432, including the goodwill of the business appertaining to the
said trade-mark in Canada.

  EXECUTED this 2nd day of February, 2011



  HEALTH BEVERAGE, LLC,
a Colorado limited liability company,       By: /s/ Richard Swain
Name: Richard Swain
Title: Managing Member

3

--------------------------------------------------------------------------------



ACKNOWLEDEGEMENT


The undersigned, The Pulse Beverage Corporation, a Colorado corporation, c/o
William Hart, Hart & Trinen, LLP, 1624 Washington Street, Denver, Colorado
80203, hereby accepts the attached assignment of the trade-mark and trade-mark
registration and Appoints
                                                                                        
as its agent and the firm to which any notice in respect to the trade-mark
registration may be sent and upon which service of any proceedings in respect of
the trade-mark registration may be given or served with the same effect as if
they had been given to or served upon the registrant.

  EXECUTED this 2nd day of February, 2011.



  THE PULSE BEVERAGE CORPORATION,
a Colorado corporation       By:/s/ Bruce Horton
Name: Bruce Horton
Title: President


4

--------------------------------------------------------------------------------



EXHIBIT D

ASSIGNMENT

WHEREAS, the undersigned Health Beverage, LLC ("Assignor"), 32052 Horseshoe
Drive, Evergreen, Colorado 80439 has made an invention entitled for which an
applications for patent were filed and which is more fully described as:

  Alkaline Fiber Water-
U.S. Provisional Patent 60/779,021; and
Pending U.S. No. 11/681,226; and
Simultaneous Canadian Application:
Title: Fiber Containing Alkaline Beverage and methods for Production Thereof

WHEREAS, The Pulse Beverage Corporation, a Colorado corporation ("Assignee"),
c/o William Hart, Hart & Trinen, LLP, 1624 Washington Street, Denver, Colorado 
80203, desires to acquire all right, title and interest in and to the above
identified invention and application;

NOW, THEREFORE, Assignor, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby sell, assign, convey
and transfer unto Assignee all right, title and interest in and to the above
identified invention and application, together with all corresponding foreign
applications and patents which may be filed thereon, including the right to
claim priority from the above identified United States application; and Assignor
hereby agrees that Assignor will sign all lawful papers, including, without
limitation, all divisional, continuation, renewal, extension and reissue
applications, and make all rightful oaths in execution thereof, and will
generally do everything possible to aid Assignee, its successors, assigns and
nominees to obtain and enforce proper protection for the invention in all
countries, this obligation to be binding upon Assignor and upon Assignor's legal
successor.

IN TESTIMONY WHEREOF, the undersigned Assignor has signed below.

  HEALTH BEVERAGE, LLC.       By /s/ Richard Swain
      Name: Richard Swain
      Title: Managing Member


STATE OF COLORADO  )   ) ss COUNTY OF JEFFERSON )

The foregoing instrument was acknowledged before me this 2nd day of February,
2011, by Richard Swain.

Witness my hand and official seal.
My commission expires: 10/25/12    /s/ Theresa Grossman
Notary Public

5

--------------------------------------------------------------------------------



EXHIBIT E

BILL OF SALE

THIS BILL OF SALE is executed by Health Beverage, LLC, a Colorado limited
liability company, 3205 Horseshoe Drive, Evergreen, Colorado 80439 (“Seller”),
for the benefit of The Pulse Beverage Corporation, a Colorado corporation, c/o
William Hart, Hart & Trinen, LLP, 1624 Washington Street, Denver, Colorado 80203
(Buyer”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller does hereby transfer and convey unto Buyer, its
successors and assigns, all of Seller’s right, title and interest to the
following assets:

HARDWARE

PULSE PET 500ml Plastic bottle molds (Sidel Series II)
-             8 sets (16 molds) – located in Morton, IL

Con Flow Machines – 2  - Located in Toronto, Ontario, Canada

Pall Filters   - Located in Toronto, Ontario, Canada

PulseMobile 1942 Dodge Powerwagon VIN 1510592 located in Morton, IL

Visi-Coolers – 200 units – located in Chicago, IL

BEVERAGES

PULSE®- Heart Health

PULSE®- Women’s Health

PULSE®- Men’s Health

The assets are transferred in an “as is” condition.

Seller covenants and agrees to and with Buyer, its successors and assigns, to
warrant and defend the title of said assets against all and every claim
whatsoever.

6

--------------------------------------------------------------------------------



The Seller has executed this Bill of Sale this ______ day of July, 2010.

  HEALTH BEVERAGE, LLC,
a Colorado limited liability company,      
By:______________________________________
        Name:
      Title:


STATE OF                                  )   ) ss COUNTY OF ___________      )

Subscribed and sworn to before me this ____ day of July, 2010, by
_________________________.

Witness my hand and official seal.

  ______________________________
Notary Public

My Commission expires: __________________

7

--------------------------------------------------------------------------------



EXHIBIT F

TECHNICAL ASSISTANCE, NON-COMPETE AND
CONFIDENTIALITY AGREEMENT

                  This Agreement, made and entered into this 31st day of
January, 2011, is by and between The Pulse Beverage Corporation (“Pulse”) and
Health Beverage, LLC (“Health Beverage”).

1.     Background

                        By separate agreement Pulse has acquired from Health
Beverage the rights to certain water based beverages (the “Assets”).

        The Assets include, but are not limited to, the following:

            The following water based beverages:

 
 * PULSE® - Heart Health
 * PULSE ® - Women’s Health
 * PULSE® - Men’s Health

            The right to use the following side panel (label) statement:

            “PRODUCT FORMULATION DEVELOPED UNDER LICENSE FROM BAXTER HEALTHCARE
CORPORATION”.

2.     Technical Assistance

            Health Beverage agrees that, upon reasonable notice from Pulse,
Health Beverage will provide Pulse with information known to Health Beverage
concerning the formulas, manufacturing procedures and processes, trade secrets,
skills and ideas, and current and accumulated experience, with respect to the
Assets, including, but not limited to: (a) sources for the purchase of
machinery, equipment and raw materials needed to  manufacture the Assets; (b) a
description of the manufacturing and quality control methods used for the
manufacture of the Assets; and (c) technical information including drawings,
blueprints, specifications, operating manuals and other writings pertaining to
the equipment required to manufacture the Assets.

3.         Engaging in a Competing Business. 

Except as otherwise expressly consented to in writing by Pulse, Health Beverage
agrees that, until July 31, 2015, Health Beverage will not, directly or
indirectly, own, manage, operate, control, join, or participate in the
ownership, management, operation or control of, or be employed by, or be
connected with, any business which is in competition with the business of

--------------------------------------------------------------------------------



Pulse.  Nothing herein contained shall prevent Health Beverage from holding or
making investments in securities on a national securities exchange or sold in
the over-the-counter market provided such investments do not exceed in the
aggregate 5% of the issued and outstanding capital stock of a company which is a
competitor within the meaning of this Agreement.

4.         Confidential Information. 

Health Beverage has secret and confidential information (hereinafter referenced
to as “Confidential Information”), which Confidential Information is required to
be maintained as secret and confidential to assure the success of Pulse and its
business.  Health Beverage agrees to safeguard all Confidential Information, in
any form, and will not permit its use in any way that would be detrimental to
Pulse.  Health Beverage agrees: (1) that all records pertaining to the Assets
are now the property of Pulse and that no such record or any part thereof is to
be duplicated, copied, or transcribed in any form, and that the information in
such records is not to be transmitted without the prior written consent of
Pulse, (2) to furnish on demand all books, records, or notes pertaining to the
Assets in original, duplicated, copied, transcribed or any other form, and all
other original, duplicated, copied or transcribed Confidential Information
pertaining to the Assets, (3) that it will not disclose to anyone the
Confidential Information or any other secret or proprietary information
pertaining to he Assets and if it threatens or attempts to do any of the
foregoing, then in any suit that may be commenced by Pulse for violation of this
contract in that respect, it agrees that any order may be made in such suit
enjoining it from violating any of the provisions of this Agreement and awarding
damages for any breach by it of the provisions of this Agreement.  Health
Beverage  further agrees that all the records referred to in (1) above and the
Confidential Information constitute a valuable asset of Pulse, the unauthorized
disclosure or improper use of which would cause irreparable damage and harm to
the business of Pulse.

5.         Miscellaneous

             5.01     Governing Law/Arbitration.  This Agreement and its
application shall be governed by the laws of Colorado.  Any controversy or claim
arising out of, or relating to, this Agreement, or the making, performance, or
interpretation thereof, shall be settled by arbitration in Denver, Colorado in
accordance with the commercial arbitration rules of the American Arbitration
Association then existing, and judgment on the arbitration award may be entered
in any court having jurisdiction over the subject matter of the controversy.

            5.02     Costs. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney's fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

             5.03     Captions and Headings.  The Article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.

2

--------------------------------------------------------------------------------



             5.04     No Oral Change.  This Agreement and any provision hereof,
may not be waived, changed, modified, or discharged orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, or discharge is sought.

             5.05     Non-Waiver.  Except as otherwise expressly provided
herein, no waiver of any covenant, condition, or provision of this Agreement
shall be deemed to have been made unless expressly in writing and signed by the
party against whom such waiver is charged; and (i) the failure of any party to
insist in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.

             5.06     Counterparts.  This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Facsimile signatures or signatures sent via email will be treated
as original signatures.

             5.07     Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, and properly addressed as follows:

             The Pulse Beverage Corporation

    c/o Hart & Trinen, LLP
1624 Washington St.
Denver, CO  80203

Health Beverage, LLC

    32052 Horseshoe Drive
Evergreen, CO  80439

             5.08     Binding Effect.  This Agreement shall inure to and be
binding upon the successors and assigns of each of the parties to this
Agreement.

3

--------------------------------------------------------------------------------



AGREED TO AND ACCEPTED as of the date first above written.

 

THE PULSE BEVERAGE CORPORATION

By /s/ Bruce Horton
      Bruce Horton, President

 

HEALTH BEVERAGE, LLC

By /s/ Richard Swain
      Richard Swain, Managing Member

Pulse Tech Assist, Non-compete & Confid. Agree 2-2-11

4

--------------------------------------------------------------------------------